DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
This action is in response to the applicant’s filing on 23 Oct 19.  Claims 1-5 were originally filed and Claims 1-5 are pending and examined herein. 
Priority
	The instant application is a divisional (DIV) of parent application 15/456797 (now patent number US 10471938), filed 13 Mar 17, which properly claimed foreign priority to German application DE 102016204136.3, filed 14 Mar 16 (and a certified copy of which has been placed in the file wrapper of the parent case as of 8 May 17).  As such, the instant application retains the effective filing date of the parent application coinciding with the filing date of the German application, 14 Mar 16.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed 17 Dec 19 has been considered by the Examiner.
Claim Rejections Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The reasons for this indefiniteness are outlined below (note that this list may not be all-inclusive as these claims are replete with errors and the meaning of several limitations may have been incorrectly interpreted by the Examiner due to one or more indefinite issues that warrant clarification from the Applicant in their reply):
1) Claims 1-5: the term “predeterminable” has been used throughout these claims instead of, for example, “predetermined”.  When an element is “predetermined”, it is clear that is must be already known or calculated prior to whatever function it is used in; however, when an element is “predeterminable”, as many elements have been stated to be in these claims, it is indefinite as to whether this requirement still exists for being already known or calculated prior to whatever function it is used in.  As such, the use of this term renders these elements indefinite.  For purposes of compact prosecution, Examiner is interpreting the used of “predeterminable” to in fact be “predetermined”.  Appropriate corrections are required.
2) Claims 1 and 2 (and Claims 3-5 due to dependency): “a signal” is used twice, first to the drive train (per Claim 1) and then to the brake system (per Claim 2).  It is indefinite as to whether the “a signal” in Claim 2 is the same as the signal from Claim 1, and if so, it should instead be “the signal”, and if not, the two uses should be clearly differentiated (for example, by saying “a first signal” in Claim 1 and “a second signal” in Claim 2.  For purposes of compact prosecution, Examiner is interpreting the two signals to be different (i.e. “a first signal” and “a second signal”).  Appropriate corrections are required.
3) Claim 1 (and Claims 2-5 due to dependency):  this claim includes the limitation “a predeterminable maximum positive vehicle longitudinal acceleration, a predeterminable maximum vehicle longitudinal deceleration and at least one predeterminable jerk absolute value that limits the jerk value”.  However, this limitation contains a list of elements followed by functional language “that limits the jerk value”.  Firstly, because there is no “Oxford” comma separating what could be the 2nd-to-last limitation (“a predeterminable maximum vehicle longitudinal deceleration”) and what could be the last limitation (“and at least one predeterminable jerk absolute value”), it is unclear as to whether these two elements are in fact meant to be one element, and further, and it becomes indefinite as to whether or not that functional language at the end of the list (“that limits the jerk value”) is meant to apply to only what could be the last element (“at least one predeterminable jerk absolute value”), or both what could be the 2nd-to-last element and what could be the last element (“a predeterminable maximum vehicle longitudinal deceleration and at least one predeterminable jerk absolute value that limits the jerk value”), or what could be all three elements (to include “a predeterminable maximum positive vehicle longitudinal acceleration”).  For purposes of compact prosecution, Examiner is interpreting this list to contain three unique elements (in other words, as if there is an “Oxford” comma present), and that the functional langue applies to all three unique elements.  Appropriate corrections are required.
4) Claim 4: this claim uses the following indefinite phrases “approximately 100% up to approximately 140%”, “preferably approximately 110% up to approximately 130%”, and “more preferably approximately 115% to approximately 125%”.  The word “approximately” renders the limitation indefinite because it is subjective and amounts to an open-ended range.  Further, the words “preferably” and “more preferably” connotate optional language, and thus these limitations hold limited patentable weight, if any.  For purposes of compact prosecution, Examiner is interpreting these limitations to instead definitively state only the range of “110% to 140%”.  Appropriate correction is required.
Examiner notes that the initial claims presented for examination are replete with errors and were challenging to definitively understand, likely due to language translation issues, and thus significant corrections are required.  In some cases, particularly when an indefinite claim has further indefinite claims dependent upon it, the appropriate prior art would be very difficult to search for, at least until the definitive meaning of the claims can be confirmed.  For purposes of compact prosecution (and the below prior art rejections), Examiner is interpreting the claims as they are best understood.  Additionally, if new 35 USC 112 issues are brought up by the Examiner following a reply by the Applicant, and/or new prior art rejections under 35 USC 102/103 are brought up by the Examiner following a reply by the Applicant, regardless of whether Applicant made amendments to the claims, these will not constitute a need by the Examiner to repeat a non-final rejection.  Furthermore, as a courtesy to the Applicant, Examiner has re-written the claims below in a manner to improve clarity, definiteness, and as based on the Examiner’s various interpretations that were required in view of the significant indefiniteness found in these claims:
Claim 1 (as interpreted by the Examiner), A system for controlling motor vehicle longitudinal movement comprising:
a motor vehicle;
a drive train of the motor vehicle;
a brake system of the motor vehicle; and
a
 configured to:
monitor an actual vehicle longitudinal speed and an actual vehicle longitudinal acceleration,
determine a jerk value based on the actual vehicle longitudinal speed and the actual vehicle longitudinal acceleration, 
modify the jerk value to a limited jerk value based on a predetermined maximum positive vehicle longitudinal acceleration, a predetermined maximum vehicle longitudinal deceleration, and at least one predetermined jerk absolute value, and
send a first signal to the drive train of the motor vehicle to adjust the motor vehicle to a predetermined vehicle longitudinal speed based on the limited jerk value
Claim 2 (as interpreted by the Examiner), The system of Claim 1,
wherein the at least one predetermined jerk absolute value is set to a predetermined deceleration mode jerk absolute value, and

the controller sends a second signal to the brake system of the motor vehicle to brake the motor vehicle to a stationary state within a predetermined distance based on the limited jerk value

Claim 3 (as interpreted by the Examiner), The system of Claim 2,
wherein the controller calculates , the motor vehicle would travel while coming based on the limited jerk value, and when the predetermined distance is longer than the braking distance, the at least one predetermined jerk absolute value set to the predetermined deceleration jerk absolute value is instead set to a predetermined driving mode jerk absolute value different from the predetermined deceleration mode jerk absolute value, and wherein the controller recomputes the limited jerk value prior to the controller sending the second signal.
Claim 4 (as interpreted by the Examiner), The system of Claim 3,
when the predetermined distance is longer than the braking distance and the at least one predetermined jerk absolute value set to the predetermined deceleration jerk absolute value is instead set to the predetermined driving mode jerk absolute value, the controller checks to see if the predetermined distance is between 100% and 140% of the braking distance, and if so, the at least one predetermined jerk absolute value set to the predetermined driving mode jerk absolute value is set back to the predetermined deceleration jerk absolute value, wherein the controller recomputes the limited jerk value prior to the controller sending the second signal.
Claim 5 (as interpreted by the Examiner), The system of Claim 3,
wherein the predetermined driving mode jerk absolute value is based on a first predetermined driving mode jerk absolute value and a second predetermined driving mode jerk absolute value.
Claim Rejections - 35 USC § 102
Firstly, this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Secondly, the following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 USC 102(a)(1) as being anticipated by Winner et al. (US 6273204), herein “Winner”.
Note that the citations below pertaining to any given Patent reference mentioned herein are written as paragraph number and either a “B” for background or “D” for detailed description, in an attempt to minimize the time it may take for the Applicant to review the citations (as opposed to the more typical column and line number/-s).  If Applicant would prefer Examiner to convert these citations to the more typical column and line number/-s, Examiner would be happy to do so in future Office actions, upon request by the Applicant in their reply to this Office action.
Regarding Claim 1 (independent), Winner discloses a system for controlling motor vehicle longitudinal movement (“an arrangement for controlling the road speed of a vehicle”, Abstract, “a road-speed control system”, Paragraph 8B) comprising:
a motor vehicle (“an arrangement for controlling the road speed of a vehicle”, Abstract);
a drive train of the motor vehicle (“microcomputer 14 of the control unit 10 influences the power of the drive unit of the motor vehicle”, Paragraph 3D);
a brake system of the motor vehicle (“control unit 10 influences the braking force at the wheel brakes of the vehicle…for example, of a braking system equipped with ABS/ASR elements”, Paragraph 3D); and
a controller (i.e. follow-up controller 102) configured to:
monitor an actual vehicle longitudinal speed (“Input line 20 from a measuring device 22 for detecting the road speed”, Paragraph 3D, “actual speed V.sub.act”, Paragraph 5D) and an actual vehicle longitudinal acceleration (“the actual speed and variables such as steering angle, rate of yaw and acceleration of the vehicle…are supplied via lines 32 to 34”, Paragraph 6D),
determine a jerk value based on the actual vehicle longitudinal speed and the actual vehicle longitudinal acceleration (“the change of acceleration or the change of deceleration can be limited in addition or as an alternative”, Paragraph 8D, “the term "vehicle dynamic" is understood to mean the following: the acceleration of the vehicle, the deceleration of the vehicle, the change of acceleration thereof and/or the change of deceleration thereof”, Paragraph 15D),
modify the jerk value to a limited jerk value (limiting unit 118; desired value outputted to the selection stage 110 is limited in the limiting unit 118 to a maximum acceleration value or deceleration value. Furthermore, in another embodiment, the change of acceleration or the change of deceleration can be limited in addition or as an alternative”, Paragraph 8D) based on a predetermined maximum positive vehicle longitudinal acceleration, a predetermined maximum vehicle longitudinal deceleration (“The desired value outputted to the selection stage 110 is limited in the limiting unit 118 to a maximum acceleration value or deceleration value”, Paragraph 8D, “limit values pregiven in the limiting unit 118”, Paragraph 9D), and at least one predetermined jerk absolute value (“limit values pregiven in the limiting unit 118 are changeable in dependence upon the dynamic performance desired by the driver. Preferably, the limit values are increased for a desired sportier performance so that a greater maximum acceleration of the vehicle and/or a greater maximum change of acceleration and/or a greater maximum deceleration and/or maximum deceleration change is permitted”, Paragraph 9D, “The command of the driver for a higher dynamic can be detected in different ways. The term "higher dynamic" is here understood to mean an improved acceleration and/or deceleration performance of the vehicle. Stated otherwise, the maximum limited acceleration of the vehicle and/or the maximum limited deceleration of the vehicle is greater when the driver sets a higher dynamic of the vehicle than in the normal operating mode. Preferably, at least one switch is provided which can be actuated by the driver. When this switch is actuated, the limit values are changed and, when the switch is released, the old limit values are restored”, Paragraph 10D, “For such an example, a line 120 is provided in FIG. 2. This line branches from line 24. If the driver actuates this switch in the manner provided, then the upper limit value for the acceleration or the change of acceleration is increased. After releasing this switch, these limit values drop to the old limit values”, Paragraph 11D, “the driver command with respect to a sportier type of driving is derived from a corresponding switch element of a transmission control unit 21 (or from the driver type factor determined from such a transmission control)”, Paragraph 13D), and
send a first signal to the drive train of the motor vehicle to adjust the motor vehicle to a predetermined vehicle longitudinal speed based on the limited jerk value (“the road-speed controller 100 determines engine power…in accordance with its input quantities when no vehicle is determined for distance or range control; whereas, for a detected forward vehicle, the follow-up controller 102 controls engine power…engine control…is activated in dependence upon the supplied desired value which corresponds essentially to a desired acceleration…The desired value outputted…is limited in the limiting unit 118 to a maximum acceleration value…Furthermore…the change of acceleration…can be limited in addition”, Paragraphs 7D-8D).
Claim Rejections - 35 USC § 103
Thirdly, the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 USC 103 as being obvious over Winner.
Regarding Claim 2, Winner discloses the system of Claim 1, and Winner further discloses:
wherein the at least one predetermined jerk absolute value is set to a predetermined deceleration mode jerk absolute value (“limit values pregiven in the limiting unit 118 are changeable in dependence upon the dynamic performance desired by the driver. Preferably, the limit values are increased for a desired sportier performance so that…a greater maximum deceleration and/or maximum deceleration change is permitted”, Paragraph 9D), and
the controller sends a second signal to the brake system of the motor vehicle to brake the motor vehicle to a stationary state within a predetermined distance (see obviousness discussion below) based on the limited jerk value (“the road-speed controller 100 determines…brake power in accordance with its input quantities when no vehicle is determined for distance or range control; whereas, for a detected forward vehicle, the follow-up controller 102 controls…braking power…brake control is activated in dependence upon the supplied desired value which corresponds essentially to a desired…deceleration. If the reduction of engine power is not sufficient to hold the desired deceleration, then the brakes are activated…The desired value outputted…is limited in the limiting unit 118 to a maximum…deceleration value. Furthermore…the change of deceleration can be limited in addition”, Paragraphs 7D-8D).
While Winner discloses that the second signal is sent to the brake system of the motor vehicle to brake the vehicle based on the limited jerk value, Winner does not explicitly state that it does so until the vehicle comes to a stationary state within a predetermined distance.  However, Winner’s system is certainly configured to do this, if for example the host vehicle is following a preceding vehicle in follow-up mode (i.e. adaptive cruise control versus regular cruise control) and that preceding vehicle gradually and slowly comes to a stop, for example, because it’s approaching a traffic light ahead that is signaling traffic to stop.  In this common situation, the host vehicle will certainly be braking, based on the limited jerk value (for change in deceleration, although it likely won’t be needed to be enforced because in this obvious example that one of ordinary skill in the art at the time of filing would certainly understand as common, the preceding vehicle is gradually and slowly coming to a stop due to the typical nature of a traffic light ahead), until the host vehicle comes to a stationary state, and it will certainly do so within a predetermined distance (e.g. the distance that the front vehicle takes to come to a stop, as the host vehicle is maintaining it’s predetermined “gap” from the preceding vehicle, and so it’s stopping distance should be the same as the host vehicle’s stopping distance; note that this is not the only “predetermined distance” envisioned, it is merely based on this one example used herein) (“values determined by the radar sensor for the distance to the relevant vehicle D.sub.act and its relative speed V.sub.rel are outputted. The actual distance is supplied to a comparator stage 114 in which the difference is formed between the desired spacing D.sub.des, which is pregiven by the driver, and the determined actual spacing and the difference is supplied to the follow-up controller 102. The relative speed is also transmitted to the follow-up controller 102 from the selection stage 112. The desired distance to the relevant forward vehicle is determined in a selection stage 116 in dependence upon an actuating signal of the driver, which fixes the desired time distance to the forward vehicle in seconds, and the actual speed. The follow-up controller 102 forms an output signal desD with which the distance difference as well as the relative speed of the forward vehicle are guided to zero”, Paragraph 7D).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Winner to specifically include the possibility of having to come to a complete stop within a predetermined distance while utilizing adaptive cruise control, as is merely one old and well known situations that would arise while driving using this technology.
Claims 3-5 are rejected under 35 USC 103 as being obvious over Winner in view of Zambou (US 9358962).
Regarding Claim 3, Winner renders obvious the system of Claim 2, and while Winner remains silent to, Zambou teaches, wherein the controller calculates a braking distance in which, starting from the actual vehicle longitudinal speed and the actual vehicle longitudinal acceleration, the motor vehicle would travel while coming to the stationary state (“an ACC system with stop-and-go function or stopping option is enhanced or designed such that, in the low speed range, that is to say below a handover threshold value of for example 30 km/h, the ACC function does not initiate stopping within a defined time period but rather predefines a target distance for the stopping process, which makes it possible to realize a shorter separation distance, when stopped, to the directly adjacent vehicle or obstruction”, Paragraph 9D) based on the limited jerk value (“to achieve a comfortable stopping process which does not exceed a predefined jerk, it is not possible to predefine a fixed time period. Said region can therefore be taken into consideration for the realization of the SDC function because it is not a fixed time period but rather a target distance that is predefined for the ending of the stopping process. By combining the comfort-oriented demand for the least possible jerk with the demands on the vehicle speed and the stopping distance or the target distance, a suitable selection can be made from the multiplicity of possible acceleration profiles”, Paragraph 24D), and when the predetermined distance is longer than the braking distance (e.g. a more comfortable aka low-jerk stopping process is possible, or alternatively (depending on how one interprets the predetermined distance), a less comfortable but safer aka higher-jerk stopping process is necessary, based on the computed “comfort envelope”: “FIG. 5 shows a diagram of the comfort region, also referred to as “comfort envelope”. In this normalized speed-distance diagram, the stopping distance x in relation to the predefined target distance .sup.cM.sub.x is plotted on the abscissa, and the traveling speed v in relation to the traveling speed .sup.cM.sub.v at the time of the handover or at the beginning of the stopping process is plotted on the ordinate. The normalized diagram thus has two highlighted points as centers of the variety, because the speed .sup.cM.sub.v at the beginning and the stopping distance .sup.cM.sub.x at the end of the stopping process are the same for all possible stopping processes”, Paragraph 25D), the at least one predetermined jerk absolute value set to the predetermined deceleration jerk absolute value is instead set to a predetermined driving mode jerk absolute value different from the predetermined deceleration mode jerk absolute value, and wherein the controller recomputes the limited jerk value prior to the controller sending the second signal (“In accordance with the defined regulation structure, the region of the “comfort envelope” in which the vehicle is situated is determined at all times during the stopping distance regulation. The result is evaluated and a suitable stopping trajectory and the necessary measures are determined such that, at all times, the stopping distance regulation takes place within the comfortable region A… FIG. 6 shows exemplary profiles with respect to time of the kinematic characteristic variables stopping distance x, speed v and the vehicle longitudinal acceleration a.sub.x during a comfortable stopping process. With the aid of the “comfort envelope”, a suitable stopping trajectory is determined and the proximity to the region B or C is evaluated, and if appropriate, parameters of the regulator components are adjusted in order to maintain the comfort. The pilot controller, main regulator and extended regulator ensure that a standstill state is achieved at the end of the target distance”, Paragraph 30-31).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Winner to utilize a predetermined stopping distance when determining which of any number of jerk limits are needed to be in place during any given stop based on the speed of the host vehicle, the type of stopping needed (i.e. stop and go vs. parking), and the predetermined stopping distance, as taught by Zambou, in order to: “By means of the invention, it is possible for considerably shorter separation distances to the vehicle traveling directly ahead or to a stationary object (including stationary vehicles) to be predefined in the stopping process and also during parking and to be realized down to a standstill. The implementation is performed automatically and is comfortable for all vehicle occupants. This firstly reduces the potential hazard posed by the large gap to the directly adjacent vehicle. Secondly, the inner-city traffic flow is positively influenced, and parking is made simpler, more precise and, above all, more comfortable.”, Paragraph 32D of Zambou.
Regarding Claim 4, Winner in view of Zambou renders obvious the system of Claim 3, and the combination of Winner and Zambou further render obvious when the predetermined distance is longer than the braking distance and the at least one predetermined jerk absolute value set to the predetermined deceleration jerk absolute value is instead set to the predetermined driving mode jerk absolute value (as per the discussion from Claim 3), the controller checks to see if the predetermined distance is between 100% and 140% of the braking distance, and if so, the at least one predetermined jerk absolute value set to the predetermined driving mode jerk absolute value is set back to the predetermined deceleration jerk absolute value, wherein the controller recomputes the limited jerk value prior to the controller sending the second signal (this is merely a matter of obvious design choice, as it is only reasonable for there to be a finite number of obvious-to-try ways to describe any given optimum range depending on the intended, expected results from using said range, particularly because the applicant has not provided any clearly unexpected results from the use of this or any other particular range for changing the at least one predetermined jerk absolute value to any particular predetermined jerk absolute value, and further, because it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233)).
Regarding Claim 5, Winner in view of Zambou renders obvious the system of Claim 3, and the combination of Winner and Zambou further renders obvious wherein the predetermined driving mode jerk absolute value is based on a first predetermined driving mode jerk absolute value and a second predetermined driving mode jerk absolute value (Office takes Official Notice that it is indisputably old and well known in the art to utilize a plurality of values (such as a first and second jerk absolute value) to come up with a new value (such as using a first and second jerk absolute value to come up with a composite jerk absolute value), based on a true average (X+Y/2), a weighted average (such as using an X and a 100-X weight before averaging), and/or any other math-based combination (such as selecting the minimum of X and Y or the maximum of X and Y and using that selection instead); as such, this is considered merely an obvious variant to the system described by the combination of Winner and Zambou).
Conclusion
The Examiner has cited particular paragraphs (or upon request, columns and line numbers) in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663